Citation Nr: 1225922	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to an initial evaluation for adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD) in excess of 30 percent from June 16, 2006, to January 31, 2011, and in excess of 50 percent from January 31, 2011. 

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION


The Veteran had active service from June 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and June 2007, and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge and a transcript of that hearing is of record.  In December 2010, the Board denied the claim of service connection for a right wrist disability and remanded the claim for a higher initial rating claim for a psychiatric disorder.  

As to the claim to service connection for a right wrist disorder, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2011 Joint Motion filed by the parties to this matter, the Court remanded the claim to the Board in October 2011.  

Since the November 2011 supplemental statement of the case, the Veteran and his representative have submitted into the record additional information and evidence pertaining to his claim.  However, in a written statement dated in June 2012, the Veteran's representative waived RO consideration of the new evidence of record.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate this appeal taking into account this new evidence.

Likewise, following the November 2011 supplemental statement of the case, the RO obtained and associated with the record some additional VA treatment records.  However, the Board does not find these records additional pertinent evidence because they are either duplicative of treatment records already found in the claims file or they do not document the Veteran's treatment for any of his various psychiatric disorders.  Instead, as to the none-duplicative evidence, they noted that the Veteran's history included these psychiatric disorders and on one occasion noted that he cancelled a psychiatric appointment.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate this appeal without first remanding it for a supplemental statement of the case. 

In several statements of record, the Veteran and his representative maintain that the Veteran is unemployable due to his service-connected disabilities.  Therefore, the Board finds that the record has raised a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The claim of service connection for a right wrist disorder and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  From June 16, 2006, to January 31, 2011, the preponderance of the competent and credible evidence of record did not show that the Veteran's adjustment disorder with depressed mood and PTSD was productive of occupational and social impairment with reduced reliability and productivity.

2.  From January 31, 2011, onward the preponderance of the competent and credible evidence of record does not show that the Veteran's adjustment disorder with depressed mood and PTSD has been productive of occupational and social impairment with deficiencies in most areas of his life.  


CONCLUSION OF LAW

The criteria for a higher initial disability rating in excess of 30 percent from June 16, 2006, to January 31, 2011, and in excess of 50 percent from January 31, 2011, for adjustment disorder with depressed mood and PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.130, Diagnostic Code 9440 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his disability.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  Furthermore, the Board finds that even if VA had an obligation to provide the Veteran was 38 U.S.C.A. § 5103(a) notice and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading an August 2006 letter as well as the rating decision, the statement of the case, and the supplemental statements of the case as well as the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans Law Judge asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record, among other things, the Veteran's treatment records with the VA Community Based Outpatient Clinic (CBOC) in Ocala, Florida, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was afforded VA examinations in May 2007 and January 2011 which the Board finds are adequate for rating purposes because the examiners, after a comprehensive examination of the claimant and a review of the record on appeal, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the same reasons, the Board also finds that the November 2011 examination substantially complied with the Board's remand directions.  See Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

In June 16, 2006, the Veteran filed an original claim of service connection for a psychiatric disorder, namely PTSD.  In a June 2007 rating decision, the RO granted service connection for a psychiatric disorder - adjustment disorder with depressed mood - but denied service connection for PTSD.  The RO rated the service-connected psychiatric disorder 10 percent disabling, effective the date of claim.  

In the March 2008 rating decision, the RO recharacterized the Veteran's psychiatric disorder to adjustment disorder with depressed mood and PTSD, and again rated the disorder as 10 percent disabling, effective the date of claim on June 16, 2006.  See 38 C.F.R. §§ 4.14, 4.25, 4.130 (2011); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  
 
Following the Board's September 2010 remand, the RO assigned a higher initial rating for the Veteran's psychiatric disorder.  Specifically, in a November 2011 rating decision, the RO assigned a 30 percent disability evaluation from June 16, 2006, to January 31, 2011, and a 50 percent evaluation from January 31, 2011.  Nevertheless, the Veteran has communicated clearly that he continues to seek a higher initial rating here.  See AB v. Brown, 6 Vet. App. 35 (1993).  He claims that he meets the criteria for a higher evaluation since he first filed his claim.  It is also requested that the Veteran be afforded the benefit of the doubt. 
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the RO has rated the Veteran's psychiatric disorder as 30 percent disabling from June 16, 2006, to January 31, 2011, and 50 percent disabling from then under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440.

In this regard, a 30 percent rating may be assigned under DC 9440 where the disorder is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating may be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

From June 16, 2006, to January 31, 2011

The relevant evidence of record dated between June 16, 2006, and January 30, 2011, consists of VA treatment records, a VA compensation examination report dated in May 2007, and the Veteran's statements.  

The primary lay evidence dated prior to January 31, 2011, which addresses symptomatology associated with the service-connected psychiatric disorder, is found in the VA medical treatment records and reports summarized below, and in the Veteran's testimony before the Board in September 2010.  At that hearing, the Veteran testified about outbursts of anger that strained his relationship with his spouse of 40 years, he described limited friendships, impaired short-term memory, hypervigilance, sleep disturbances and difficulties, and a tendency to isolate.  He indicated intrusive and recurrent thoughts from Vietnam "a couple times a week."  But the Veteran indicated he did not experience panic attacks.  

VA treatment records dated prior to June 16, 2006, indicate that, from 2005, the Veteran had been receiving outpatient psychotherapy from VA CBOC in Ocala, Florida.  Treatment records dated from mid June 2006 indicate regular psychotherapy for depression, PTSD, and insomnia.  These records note prescription of psychotropic medication, and indicate that the Veteran was regarded as fully oriented and coherent.  The records note the Veteran's family relations as close and productive, but also note the Veteran's desire to avoid non-family members socially. 

The Veteran underwent his first VA compensation examination in May 2007.  In the report of that examination, the VA examiner indicated a personal examination of the Veteran and a review of the claims file.  The examiner indicated that the Veteran had been receiving outpatient treatment for PTSD since October 2005.  The Veteran indicated that he used antidepressant medication.  The Veteran indicated that, "I feel a little depressed every day, just a little bit."  The Veteran denied mania, anhedonia, or significant anxiety.  He indicated that he was married for 36 years and described the marriage in positive terms.  He also indicated good relations with his parents and his two sons.  The Veteran indicated that he had 1-2 close friends, as well as maintained friendships with 3 friends from the army.  He indicated activities and leisure pursuits such as golfing, walking, going out to dinner, and some travel.  He indicated no history of suicide attempts.  

On examination, the May 2007 VA examiner described the Veteran as clean, neatly groomed, and appropriately dressed.  He found the Veteran's motor activity to be unremarkable and found his intelligence to be average.  He characterized the Veteran's speech as unremarkable, spontaneous, clear, and coherent.  He noted the Veteran's remote and immediate memory as normal and his recent memory as mildly impaired.  He described the Veteran as cooperative, friendly, and attentive, with a normal affect.  The Veteran was described as fully oriented with intact attention, judgment, and an unremarkable thought process and thought content.  The Veteran indicated no delusions, no inappropriate behavior, no panic attacks, no homicidal ideation, no suicidal thoughts, and good impulse control.  

But the Veteran described his mood the following way - "like any other day ... I don't know how to (describe) that."  The examiner indicated the Veteran had only fair insight, stating that he only partially understood his problem.  He noted the Veteran's report of experiencing sleep impairment, due to his need to use the restroom.  The examiner noted some problems with anger.  The Veteran indicated "quite a few" fights at home while drinking and abusing alcohol between the 1970s and 1991.  The Veteran indicated no violence since stopping alcohol use in 1991.  The Veteran indicated 32 years of employment with the phone company, but indicated that, although he was not retired, he was unemployed.  The Veteran indicated that his unemployment was due to company downsizing rather than to his psychiatric problems.  

During the interview the Veteran recounted his experiences during service in Vietnam which he asserts caused him psychiatric problems.  The Veteran indicated recurrent and distressing thoughts from Vietnam, avoidant behaviors, hypervigilance, feelings of anger, and that he experienced a nightmare a month earlier.  

In conclusion, the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner instead diagnosed the Veteran with an adjustment disorder with depressed mood, which he related to the Veteran's experiences in Vietnam.  The examiner stated that the Veteran's disorder did not interfere with his occupational or social functioning.  

The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 75, which indicates no more than transient and slight impairment.  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

In a VA treatment note dated in May 2007 the Veteran's treating psychologist indicated an appropriate range of affect.  He indicated that the Veteran had been experiencing "significant improvement in his symptoms of depression and anxiety since his late visit."  The examiner indicated that the Veteran attributed his improvement to use of psychotropic medication.  The Veteran indicated an active life style and spending productive time with his supportive spouse.  Given the Veteran's improvement, the therapist stated that he would be seeing the Veteran on an as-needed basis.  The therapist noted significant symptom remission, improved compliance, and stable emotion regulation.  

Treatment records dated in July 2008 indicate that the Veteran then resumed his psychotherapy.  The treating psychologist noted the Veteran's restricted range of affect, his depressed mood, and his poor eye contact.  The Veteran indicated increased sleep disturbances, nightmares, and daily intrusive thoughts.  He indicated hypervigilance and feeling paranoid, but indicated no suicidal or homicidal ideations.  In treatment records dated in October 2008, the therapist indicated an appropriate range of affect, but indicated continued troubles sleeping and continued feelings of hypervigilance.  

In treatment records dated March 2009 to January 2011, the Veteran's treating psychologist and psychiatrist state clearly that the Veteran had been receiving treatment for PTSD, which they continued to see as a current diagnosis despite the findings of the May 2007 VA compensation examination.  These treating personnel noted current complaints of flashbacks, nightmares, significant difficulty sleeping, and increased arousal symptoms, especially of hypervigilance.  Due to "dissociative features" of PTSD, they felt more intense PTSD counseling was warranted.  The notes indicated a "dissociative" feature such as traumatic amnesia.  The treatment records cite numerous PTSD symptoms such as reexperiencing traumatic in-service events, avoidant behavior, and hyperarousal.  As the Veteran's treatment continued, the Veteran reported increased problems with hypervigilance and with sleep disturbances.   

But in these records, it is indicated that the Veteran denied symptoms of mania, obsessions, compulsions, psychosis, and denied suicidal/homicidal ideations.  He reiterated that his relationships with his spouse and sons are good, and that he then owned his own home.  The treating personnel noted the Veteran's appearance and speech as normal, noted his behavior as cooperative, reasonable, and friendly, and noted that he was logical, fully oriented, coherent, organized, and goal directed without any unusual thought content.  He was described as clear, aware, and attentive with intact memory, adequate personal insight, and responsible judgment.  But the Veteran was also noted as dysphoric with a blunted affect.  The Veteran also reported increased anger and violent actions such as throwing items in his house and punching holes in walls.  These notes indicate that the Veteran's treating personnel found a GAF score of 55 warranted prior to January 31, 2011.  A GAF score of 55 indicates moderate symptoms to include moderate impairment in social or occupational functioning.  See DSM IV.

Based on this evidence, the Board finds an initial rating higher than 30 percent unwarranted from April 16, 2006, to January 31, 2011.  The record is clear that the symptoms associated with the Veteran's psychiatric disabilities were mild prior to July 2008.  As noted above, prior to that time the Veteran had been assigned a GAF score of 75 in May 2007, and was described by treating personnel as functioning with limited impairment.  The record indicates that, beginning in July 2008, the Veteran's psychiatric symptoms worsened.  From July 2008, the Veteran reported increased depression, sleep disturbances, hypervigilance, and anger.  His GAF score also dropped to 55.

But the Board nonetheless finds that his symptoms during the entire period between June 16, 2006, and January 31, 2011, more closely approximate the criteria for a 30 percent rating than it does for the next-highest rating of 50 percent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9440.  In this regard, the evidence during this period does not indicate a consistently flattened affect, abnormal speech, panic attacks, incoherence, lack of orientation, significant memory impairment, impaired judgment, impaired thought processing, significant disturbance of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  Rather, the evidence during this period indicates that the Veteran experienced moderate psychiatric symptoms but all the while continued to maintain effective relationships with family and friends.  Moreover, though the record indicates the Veteran was unemployed, the record also indicates that his unemployment stemmed from a corporate lay-off rather than from his psychiatric problems.  Accordingly, the Board finds that the Veteran did not met the criteria for a higher, 50, 70, or 100 percent scheduler rating for his psychiatric disorder at any time prior to January 31, 2011.  See 38 C.F.R. § 4.130; Also see Fenderson, supra.  


From January 31, 2011

The Veteran underwent his second VA compensation examination on January 31, 2011.  The results of that examination formed the basis for the RO's increase in the assigned disability evaluation from 30 to 50 percent.  

The January 2011 VA examiner indicated a personal examination of the Veteran, and a review of the claims file.  The examiner noted that the Veteran had continued using antidepressant medication.  He indicated that the Veteran complained of continued symptoms such as nightmares, low mood, avoidance of social interaction, low motivation, and low drive.  The examiner indicated that the Veteran's symptoms had been moderate since the previous examination.  

On examination, the examiner described the Veteran as clean, with unremarkable psychomotor activity, speech, thought process, or thought content, with an indifferent attitude, with an appropriate affect, and with intact attention.  The examiner found normal remote and immediate memory but mildly impaired recent memory.  The examiner described the Veteran as fully oriented, with no delusions, hallucinations, obsessions, panic attacks, or homicidal or suicidal ideations.  The examiner found intact judgment and insight, appropriate behavior, good impulse control, with no episodes of violence.  The report stated that the Veteran indicated no problems with activities of daily living.  

But the examiner also noted on examination that the Veteran had poor eye contact, was dysphoric, had continued sleep problems, and though not violent, had verbal altercations with others when provoked or pushed.  The examiner also noted that the Veteran continued to experience symptoms such as recurrent and intrusive thoughts, avoidance of stimuli that arouse unpleasant recollections, sleep disturbances, irritability, outbursts of anger, and hypervigilance.  

As with the May 2007 examiner, but in contrast to the Veteran's treating psychiatrist and psychologist, this examiner also found that the Veteran did not meet requisite criteria for a PTSD diagnosis.  Nevertheless, the examiner did find the Veteran's adjustment disorder with depressed mood related to his experiences in service.  The examiner assigned a GAF score of 60, which indicates moderate symptoms to include moderate impairment in social or occupational functioning.  See DSM IV.  The examiner concluded his report by stating that the Veteran's symptoms contribute to social avoidance and irritability.  The examiner indicated that the Veteran has some difficulty sustaining motivation, interest, and concentration.  The examiner indicated that these symptoms would adversely affect the Veteran in a work setting if he were working.  But the examiner also noted that the Veteran had been unemployed for 10 years and that, by his own admission, was not unemployed due to his psychiatric disorder.  Rather, as the Veteran had indicated in the past, he had been laid off from his employment with the phone company and had not secured other employment since.  As such, the examiner found no objective evidence of functional impairment related to the Veteran's prior occupation.  The Board notes moreover that, as the Veteran indicated during his hearing in September 2010, he had been receiving Social Security Administration (SSA) retirement benefits not disability benefits.  

The Board has also reviewed treatment records dated from January 2011.  These records continued to report much of the same symptomatology as was reported in treatment records prior to January 2011.  On the one hand, the Veteran continued to report significant sleep disturbances, hypervigilence, and angry mood.  On the other hand, examining personnel continued to characterize the Veteran as fully oriented, coherent, logical, with appropriate behavior and appearance.  Nevertheless, beginning in April 2011, the examining personnel lowered the Veteran's GAF score to 50-55.  A GAF score of 50 indicates serious symptoms to include serious impairment in social or occupational functioning.  See DSM IV.

Finally, the Board also notes a "vocational assessment" was submitted into evidence by the Veteran's representative in June 2012.  This report concluded that the Veteran had been unable to secure, follow, or maintain a substantially gainful occupation since May 2009 as a result of his service-connected disorders.  The reviewer related the Veteran's psychiatric symptoms, as well as his symptoms due to his other service-connected disorders, to his unemployability.  Though this report and its findings are relevant to the TDIU issue the Board has remanded to the RO below, the Board finds the report unpersuasive on the issue of what the appropriate rating should be under DC 9440 of 38 C.F.R. § 4.130.  That is because, though the report reviews the evidence of record noted above, it does not explain how, given the consistent findings of record of moderate symptomatology, the Veteran's symptoms would cause him significant occupational impairment.  Moreover, the assessment does not discuss the Veteran's report that his unemployment is unrelated to his psychiatric disorder.  Therefore, though the report is of some probative value given that it relates psychiatric symptoms to unemployability, the Board finds that it is of limited probative value on which rating is warranted under DC 9440.  Furthermore, the Board finds that it is outweighed by the several years of VA medical evidence which has indicated that the Veteran's service-connected psychiatric disorder would not cause more than moderate occupational impairment.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the evidence dated since January 31, 2011, the Board finds a rating higher than 50 percent unwarranted from that date onward.  See Fenderson, supra.  The record is clear that the symptoms associated with the Veteran's psychiatric disabilities had worsened effective January 2011.  That is why the RO found a higher initial rating warranted from January 31, 2011.  However, the Veteran's symptoms do not approximate the criteria noted under DC 9440 for a 70 percent evaluation or higher at any time since January 31, 2011.  38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9440.  The evidence since January 2011 has not indicated that the Veteran's psychiatric symptoms have caused social and occupational impairment that could be characterized as deficient.  As indicated above, the preponderance of the evidence indicates that the service-connected psychiatric disorder has not caused more than moderate occupational impairment.  Moreover, the evidence continues to indicate that the Veteran has social relationships that he maintains including a productive family relationship with his spouse of many years, his two sons, and his grandchildren.  Though the evidence clearly indicates a tendency to isolate, he nevertheless has been functioning socially in his family life particularly.  His social functioning certainly cannot be described as deficient.  

Moreover, since January 31, 2011, the evidence has not indicated that the Veteran has been suicidal, obsessive, illogical, incoherent, depressed to such an extent that he cannot function independently, appropriately and effectively, or lacking in impulse control to such an extent that he engages in violent or anti-social behavior.  The evidence has not indicated that the Veteran's disorders cause him panic attacks, spatial disorientation, or a neglect of personal appearance and hygiene.  Indeed, the evidence since January 2011 indicates that the Veteran is experiencing moderately disabling symptoms.  He continues to exhibit that he is coherent, logical, cognitively sound, and fully engaged socially with his family and with certain friends.  Accordingly, the Board finds that the Veteran has not met the criteria for a higher, 70 or 100 percent, scheduler rating for his psychiatric disorder at any time since January 31, 2011.  See 38 C.F.R. § 4.130; Fenderson, supra. 

In reaching the above conclusions, the Board has not overlooked the lay statements from the Veteran in the record.  Moreover, the Board acknowledges the fact that the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Nonetheless, the Board finds that because diagnosing the severity of the Veteran's psychiatric disorder requires special medical training which the Veteran does not have, his lay statements regarding the severity of his psychiatric disorder are not competent evidence.  Id.  Furthermore, the Board finds more competent and credible the medical reports and treatment records provided by the VA examiners and treating personnel as to the severity of the Veteran's psychiatric disorder than his lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).    

As to the Veteran's claims that his psychiatric disorder is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his psychiatric disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment not already compensated by his schedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected psychiatric disorder causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for a psychiatric disorder must be denied.  


ORDER

Entitlement to a higher initial disability rating in excess of 30 percent from June 16, 2006, to January 31, 2011, and in excess of 50 percent from January 31, 2011, for the service-connected adjustment disorder with depressed mood and PTSD is denied at all times during the pendency of the appeal.


REMAND

The Veteran claims service connection for a right wrist disorder.  As noted above, the Court remanded this issue to the Board in October 2011.  Upon additional consideration of the claims file, the Board finds remand to the RO warranted.  

In this regard, the record indicates that the Veteran has a current right wrist disability.  An April 2008 VA examination report reflects that the Veteran has degenerative joint disease of the right wrist, confirmed by x-rays.  

Moreover, the record also tends to support the Veteran's claim to experiencing an injury to his right wrist during service.  A May 1968 service treatment record reflects that the Veteran reported that he wished to have his hand checked, and he was prescribed medication and an ace bandage.  A subsequent May 1968 service treatment record indicates 10 of 12 remaining sutures were removed and a tight dry dressing was applied.  Additionally, the Veteran submitted a copy of a letter dated in May 1968, which he reports he wrote to his parents while he was in service.  The letter states that he hurt his right hand loading ammunition and had to get 13 stitches to close up the cut.  A July 2004 statement from J.D. and a March 2005 statement from J.S., who both served with the Veteran, state that they remember that the Veteran cut his right wrist in service while working on an ammunition box.  

The record shows that the Veteran experienced treatment for a right wrist disorder following service.  A March 1986 private medical record indicates the Veteran had right median neuropathy at the wrist (carpal tunnel syndrome).  Thereafter, an April 1988 private medical record documents the Veteran's complaints regarding right hand being sore and numb.  A September 1988 letter from F.B., M.D. reflects that the Veteran had carpal tunnel release surgery five weeks previously.  An April 1989 private medical record, from K.B., M.D., indicates that there was a nondisplaced fracture of the distal fifth metacarpal of the right hand.  A December 2002 private treatment record indicates the Veteran reported having right wrist pain for one month.  A December 2002 letter from H.C., M.D., indicates an x-ray showed the Veteran had degenerative arthritis of the right wrist.  

Furthermore, the Veteran underwent a VA examination into this issue in April 2008.  The VA examiner opined that he could not resolve the issue of a possible connection between the degenerative joint disease of the wrist and service without speculation.  The VA examiner noted that it was possible that the original trauma continued to his degenerative joint disease, but he could not resolve this without mere speculation. 

Given the above history as well as the Court's remand, the Board finds that this issue must be remanded to obtain another opinion as to the relationship between the Veteran's current right wrist disability and his documented in-service injury.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In this regard, the examiner when providing the requested opinion should be mindful of the fact that mere citation to negative evidence is not a sufficient basis for an opinion.  See Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).  The examiner should also be mindful of the fact that if he cannot provide the requested opinion, he must explain why it cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the examiner cannot provide the answer because further information to assist in making the decision is needed, all reasonable steps to obtain this missing information must be exhausted before concluding that the answer cannot be provided.  Id.

In this regard, the Board notes that additional inquiry into this claim may have been conducted already, however.  Certain records in the claims file indicate that the Veteran underwent VA compensation examination into this claim on May 17, 2012, but a copy of this examination is not found in the claims file.  If that is true, the report of that examination should be included in the claims file. See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  If that report contains an opinion addressing the Veteran's claim to medical nexus between an in-service injury and a current right wrist disorder, then no further action is required.  If, however, the May 2012 examination report does not exist or does not contain an adequate medical nexus opinion, another compensation examination should be conducted so that an opinion may be obtained.  

As explained above, the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b); 38 C.F.R. § 19.31 (2011); Dingess, supra; McLendon, supra.  Therefore, the Board finds that a remand for such development is required.

A review of the record on appeal reveals that the Veteran receives ongoing medical treatment from the North Florida/South Georgia VA Healthcare System.  Therefore, while the appeal is in remand status his contemporaries treatment records from this system should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Bell, supra.

Accordingly, these issues are REMANDED to the RO for the following actions:

1.  The RO should obtain and associate with the record all of the Veteran's treatment records from the North Florida/South Georgia VA Healthcare System that have not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO should obtain and associate with the record the May 17, 2012, VA compensation examination of the Veteran's right wrist, if such a report exists.  If that report contains an adequate medical opinion addressing the relationship between the Veteran's current right wrist disorder and his military service, then the VA examination order in paragraph #3 below does not need to be conducted.  All actions to obtain the requested record should be documented fully in the claims file.  If the record cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

3.  The RO should provide the Veteran with notice of the laws and regulations governing claims for a TDIU in accordance with 38 U.S.C.A. § 5103A and Dingess, supra.

4.  After undertaking the above development to the extent possible, the RO should provide the claimant with an examination to ascertain the origins of his right wrist disorder if an adequate examination was not already conducted on May 17, 2012.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service right wrist disorders? 

b.  As to each right wrist disorder, is it at least as likely as not (50 percent probability or more) that it was caused by his military service or has continued since service?

c.  As to arthritis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his right wrist disorder (i.e., pain, limitation of motion, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that service treatment records document a right wrist injury; and the fact that post-service treatment records document treatment for a right wrist disorder.

In providing answers to the above questions, the examiner must provide a medical reason for its conclusions and mere citation to negative evidence is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  After undertaking the above development to the extent possible, the RO should provide the claimant with a TDIU examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his service connected disabilities even when his records are negative for symptoms.

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  The RO should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


